EXHIBIT 10.3

[exh_14209180.jpg]


NATIXIS


Back Office Dérivé
LRB 3032
40, avenue Terriors de France
Lumière Seine – Paris – 75012
Tél.: +33 158 55 21 60
Fax.: +33 158 55 21 51
June 14, 2010
 
CINEDIGM DIGITAL FUNDING I LLC
55 MADISON AVENUE, SUITE 300
MORRISTOWN, NJ 07960





Our reference:                                2588339N
Your reference:






SWAP TRANSACTION


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered in between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.


The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) (the
“Definitions”) are incorporated into this Confirmation.  In the event of any
inconsistency between those Definitions and this Confirmation, this Confirmation
will govern.


This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of June 07, 2010 as amended and supplemented from time
to time (the “Agreement), between you and us.  All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.


General Terms:
 
 
Trade Date:
 
June 08, 2010 14:48:48
Effective Date:
 
June 15, 2011
Termination Date:
June 15, 2013 subject to adjustment in accordance with the Modified Following
Business Day Convention.
 
Notional Amount:
USD 33,333,333.00 (see schedule on next page)
 
Calculation Agent:
NATIXIS, unless otherwise specified in the Agreement
 






















   
 
Siège social
30, avenue Pierre Mendès-France
75013 Paris France
Tél.: +33 (0) 158 323 000
 
Société anonyme à Conseil d’administration au capital
de 4 653 020 308, 80 €
R.C.S.: Paris 542 044 524
TVA: FR 773 542 044 524


 
 

--------------------------------------------------------------------------------

 

[exh_14209180.jpg]
Fixed Amount Calculation Amount Schedule
 
Calculation Periods
scheduled start date
 
Calculation Periods
End Dates
Calculation Amount
Jun 15, 2011
Jun 15, 2012
USD 33,333,333.00
Jun 15, 2012
 
the Termination Date
USD 26,666,666.00
Floating Amount Calculation Amount Schedule
 
Calculation Periods
scheduled start date
 
Calculation Periods
End Dates
Calculation Amount
Jun 15, 2011
Jun 15, 2012
USD 33,333,333.00
Jun 15, 2012
 
the Termination Date
USD 26,666,666.00
Fixed Amount:
 
 
Fixed Rate Payer:
CINEDIGM DIGITAL FUNDING I LLC
 
Fixed Rate:
2.15%
 
Fixed Rate Day
Count Fraction:
 
Actual/360
 
Fixed Rate Payer
Payment Date(s):
 
Quarterly, September 15, December 15, March 15, June 15 of each year commencing
on September 15, 2011 up to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.
 
Business Day:
London and New York
 
Floating Amount:
 
 
Floating Rate Payer:
 
NATIXIS
Floating Rate Payer
Payment Date(s):
 
Quarterly, September 15, December 15, March 15, June 15 of each year commencing
on September 15, 2011 up to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.
 
Floating Rate Option:
USD-LIBOR-BBA
 
Designated Maturity:
3 months
 
Spread:
not applicable
 
Floating Rate Date
Count Fraction:
 
Actual/360
Reset Dates:
The first day of each Calculation Period
 
   
 
Siège social
30, avenue Pierre Mendès-France
75013 Paris France
Tél.: +33 (0) 158 323 000
Société anonyme à Conseil d’administration au capital
de 4 653 020 308, 80 €
R.C.S.: Paris 542 044 524
TVA: FR 773 542 044 524




 
 

--------------------------------------------------------------------------------

 

[exh_14209180.jpg]



 
Business Days:
London and New York
 
 
Account Details
 
   
Account details of CINEDIGM DIGITAL FUNDING I LLC
Please advised
 
 
Account details of NATIXIS
Currency:  USD
Intermediary:  DEUTSCHE BK TRUST COMPANY AMERICAS
Swift: BKTRUS3 3
Account with Bank:  NATIXIS
Swift: NATXFRPPMAR
Beneficiary: NATIXIS
     
Offices
 
·
The Office of NATIXIS for this Transaction is PARIS;
·
The Office of CINEDIGM DIGITAL FUNDING I LLC for this Transaction is MORRISTOWN.
     
Relationship between the Parties
 
 
Each party will be deemed to represent to the other party on the date on which
is enters into this Transaction that (in the absence of written Agreement
between the parties which expressly imposes affirmative obligations to the
contrary for this Transaction):
 
(a)
Non-Reliance.  Each party is acting for its own account, and has made its own
independent decisions to enter into this Transaction and this such Transaction
is appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary. Each party is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction; it being understood that
information and explanation relating to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.
 
(b)
Assessment and Understanding.  Each party is capable of assessing the merits of
and understands (on its own behalf or through independent professional advice),
and accepts, the terms, conditions and risks of this Transaction. Each party is
also capable of assuming and assumes the risks of this Transaction.
 
(c)
Status of the Parties. Neither party is acting as a fiduciary for or as an
adviser to the other in respect of this transaction.
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us or by sending to us a letter or telex substantially
similar to this letter, which letter or telex sets forth the material terms of
the Transaction to which this Confirmation relates and indicates your agreement
to those terms.
 
Yours sincerely,
 
NATIXIS




   
 
Siège social
30, avenue Pierre Mendès-France
75013 Paris France
Tél.: +33 (0) 158 323 000
 
Société anonyme à Conseil d’administration au capital
de 4 653 020 308, 80 €
R.C.S.: Paris 542 044 524
TVA: FR 773 542 044 524




 
 

--------------------------------------------------------------------------------

 

[exh_14209180.jpg]
 
 
 
 
 
 
 
 
/s/ Pierre Delobel
 
 
Pierre DELOBEL
Responsable Back-Offices
Activités de Marchés
 
 
 
 
 
 
 
 
/s/ Tanguy Loreau
 
 
Tanguy LOREAU
Head of interest rates and
credit derivatives operations
 
 
 
 
 
CINEDIGM DIGITAL FUNDING I LLC
 
Confirmed as of the date first above written:
 
By:
Name:
Title:
 


























































   
 
Siège social
30, avenue Pierre Mendès-France
75013 Paris France
Tél.: +33 (0) 158 323 000
 
Société anonyme à Conseil d’administration au capital
de 4 653 020 308, 80 €
R.C.S.: Paris 542 044 524
TVA: FR 773 542 044 524




 
 

--------------------------------------------------------------------------------

 
